BIGGS, J.
I dissented from the opinion of my associates in this case upon the ground that the abstract of the appellant failed to show that a bill of exceptions had been filed and the errors complained of being matters of exception the judgment of the circuit court granting a new trial therefore should be affirmed (73 Mo. App. loc. cit. 655). The supreme court in its opinion sustained that view, but the appellant was- allowed to file an additional abstract showing that the bill of exceptions had been properly filed. Had the omission been supplied in this court there would have been no necessity for certifying the case.